
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.66



PENN NATIONAL GAMING, INC.

FIFTH AMENDMENT
TO CREDIT AGREEMENT


        This FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Fifth Amendment") is
dated as of November 13, 2002 and entered into by and between PENN NATIONAL
GAMING, INC., a Pennsylvania corporation (the "Borrower"), and CANADIAN IMPERIAL
BANK OF COMMERCE, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and is made with reference to that certain Credit
Agreement dated as of August 8, 2000, as amended by that certain First Amendment
dated as of October 4, 2000, that certain Second Amendment dated as of April 5,
2001, that certain Third Amendment dated as of February 22, 2002 and that
certain Fourth Amendment dated as of April 24, 2002 (as so amended, the "Credit
Agreement"), by and among the Borrower, the Lenders named therein, the Lead
Arrangers named therein, the Administrative Agent named therein, the Syndication
Agent named therein and the Documentation Agents named therein. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.


RECITALS


        WHEREAS, the Borrower and the Lenders desire to amend the Credit
Agreement to (i) adjust certain of the covenants set forth therein, and
(ii) make certain other amendments as set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

        Section 1.    AMENDMENTS TO THE CREDIT AGREEMENT

        1.1 Amendments to Section 7: Negative Covenants

        A.    Subsection 7.7(ii)(a) of the Credit Agreement is hereby amended by
deleting the figure "$55,000,000" contained therein and substituting in lieu
thereof the figure "100,000,000".

        B.    Subsection 7.7(ii)(f) of the Credit Agreement is hereby amended by
deleting the figure "$20,000,000" contained therein and substituting in lieu
thereof the figure "$60,000,000".

        C.    Subsection 7.18(a)(ii) of the Credit Agreement is hereby amended
by deleting the figure "$8,250,000" contained therein and substituting in lieu
thereof the figure "$9,000,000".

        Section 2.    THE BORROWER'S REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders to enter into this Fifth Amendment and to
amend the Credit Agreement in the manner provided herein, the Borrower
represents and warrants to each Lender that the following statements are true,
correct and complete:

        A.    Corporate Power and Authority.    The Borrower has all requisite
corporate power and authority to enter into this Fifth Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Fifth Amendment (the "Amended Agreement").

        B.    Authorization of Agreements.    The execution and delivery of this
Fifth Amendment and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of the Borrower.

        C.    No Conflict.    The execution and delivery by the Borrower of this
Fifth Amendment and the performance by the Borrower of the Amended Agreement do
not and will not (i) violate any provision of any law or any governmental rule
or regulation applicable to the Borrower or any of its Subsidiaries, the
Certificate or Articles of Incorporation or Bylaws of the Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other agency of
government binding

--------------------------------------------------------------------------------




on the Borrower or any of its Subsidiaries, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Borrower or any of its Subsidiaries,
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of the Borrower or any of its Subsidiaries (other than
Liens created under any of the Loan Documents in favor of the Administrative
Agent on behalf of Lenders), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries, except for such approvals or consents which
have been obtained on or before the date if this Fifth Amendment and disclosed
in writing to the Lenders.

        D.    Governmental Consents.    The execution and delivery by the
Borrower of this Fifth Amendment and the performance by the Borrower of the
Amended Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body, except for such notices and
consents as have already been made or obtained.

        E.    Binding Obligation.    This Fifth Amendment and the Amended
Agreement have been duly executed and delivered by the Borrower and are the
legally valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

        F.    Incorporation of Representations and Warranties From Credit
Agreement.    After giving effect to the amendments contained in Section 1 of
this Fifth Amendment, the representations and warranties contained in Section 4
of the Credit Agreement are and will be true, correct and complete in all
material respects on and as of the date of this Fifth Amendment to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

        G.    Absence of Default.    After giving effect to the amendments
contained in Section 1 of this Fifth Amendment, no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Fifth Amendment that would constitute an Event of Default.

        Section 3.    WAIVER

        The Lenders hereby waive any Defaults or Events of Default arising under
the Credit Agreement arising solely from the failure of Borrower to comply with
Sections 7.7(ii)(a), 7.7(ii)(f) or 7.18(a)(ii) of the Credit Agreement prior to
the date of this Fifth Amendment, provided that Borrower shall be in compliance
with such Sections after giving effect to this Fifth Amendment.

        Section 4.    ACKNOWLEDGEMENT AND CONSENT

        Each guarantor (or pledgor) listed on the signatures pages hereof (each,
a "Guarantor") hereby acknowledges and agrees that each Guaranty and Collateral
Document (each, a "Credit Support Document") to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Fifth Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in the
Amended Agreement and the Credit Support Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the effective date of this Fifth Amendment to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

2

--------------------------------------------------------------------------------


        Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Fifth Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Fifth Amendment and (ii) nothing in the Credit Agreement, this Fifth Amendment
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement.

        Section 5.    MISCELLANEOUS

        A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

        (i)    On and after the date of this Fifth Amendment, each reference in
the Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

        (ii)  Except as specifically amended by this Fifth Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        (iii)  The execution, delivery and performance of this Fifth Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

        B.    Fees and Expenses.    The Borrower acknowledges that all costs,
fees and expenses as described in subsection 10.5 of the Credit Agreement
incurred by the Administrative Agent and its counsel with respect to this Fifth
Amendment and the documents and transactions contemplated hereby shall be for
the account of the Borrower.

        C.    Headings.    Section and subsection headings in this Fifth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fifth Amendment for any other purpose or be given any
substantive effect.

        D.    Applicable Law.    THIS FIFTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        E.    Counterparts; Effectiveness.    This Fifth Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Fifth Amendment shall become
effective upon the execution of a counterpart hereof by the Borrower and the
Administrative Agent and receipt by the Administrative Agent of consent to this
Fifth Amendment by the Required Lenders in the form attached hereto as
Exhibit A.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

    PENN NATIONAL GAMING, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name: Robert S. Ippolito
Title: Vice President, Secretary and Treasurer
 
 
BACKSIDE, INC.
BSL, INC.
BTN, INC.
CASINO HOLDING, INC.
EBETUSA.COM, INC.
MILL CREEK LAND, INC.
MOUNTAINVIEW THOROUGHBREAD RACING ASSOCIATION
NORTHEAST CONCESSIONS, INC.
PNGI CHARLES TOWN GIAMING LIMITED LIABILITY COMPANY
PNGI CHARLES TOWN FOOD & BEVERAGE LIMITED LIABILITY COMPANY
PENN NATIONAL GSFR, INC.
PENN NATIONAL GAMING OF WEST VIRIGINIA, INC.
PENNSYLVANIA NATIONAL HOLDING COMPANY
PNGI POCONO, INC.
PENN NATIONAL SPEEDWAY, INC.
PENN NATIONAL TURF CLUB, INC.
STERLING AVIATION, INC.
TENNESSEE DOWNS, INC.
and each other Guarantor
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name: Robert S. Ippolito
Title: Secretary/Treasurer
On behalf of all of the Guarantors
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent
 
 
By:
/s/  CEDRIC HENLEY      

--------------------------------------------------------------------------------

Cedric Henley
Executive Director
CIBC World Markets Corp., AS AGENT

S-1

--------------------------------------------------------------------------------


EXHIBIT A
to Fifth Amendment
to Credit Agreement



CONSENT OF LENDER


        Reference is hereby made to the Fifth Amendment to Credit Agreement (the
"Fifth Amendment") dated as of November 13, 2002 by and between Penn National
Gaming, Inc. (the "Borrower") and the Canadian Imperial Bank of Commerce, as
administrative agent for the Lenders (the "Administrative Agent"), which is made
with reference to that certain Credit Agreement dated as of August 8, 2000, as
amended by that certain First Amendment dated as of October 4, 2000, that
certain Second Amendment dated as of April 5, 2001, that certain Third Amendment
dated as of February 22, 2002 and that certain Fourth Amendment dated as of
April 24, 2002 by and among the Borrower, the Lenders named therein, the Lead
Arrangers named therein, the Syndication Agent named therein, the Administrative
Agent named therein and the Documentation Agent named therein.

        The undersigned Lender hereby consents to the execution and delivery of
the Fifth Amendment by the Administrative Agent on its behalf, substantially in
the form of the draft presented to the undersigned Lender on November 13, 2002.

Dated: November 13, 2002

    CIBC INC.

--------------------------------------------------------------------------------

[Name of Institution]
 
 
By: /s/  CEDRIC M. HENLEY      

--------------------------------------------------------------------------------

Name: Cedric M. Henley
Title: Executive Director
CIBC World Markets Corp., AS AGENT

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.66



PENN NATIONAL GAMING, INC. FIFTH AMENDMENT TO CREDIT AGREEMENT
RECITALS

EXHIBIT A to Fifth Amendment to Credit Agreement



CONSENT OF LENDER
